Exhibit 10.1

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT (the “Third Amendment”), dated June 14, 2007, is entered into by and
between SRI/SURGICAL EXPRESS, INC., a Florida corporation (“Borrower”), WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association (“Wachovia”) and
LASALLE BANK NATIONAL ASSOCIATION, a national banking association (“LaSalle,”
and together with Wachovia, the “Banks”);

WITNESSETH:

WHEREAS, the Borrower and the Banks have previously entered into the Second
Amended and Restated Credit and Security Agreement, dated as of June 21, 2005 as
amended by that certain Amendment to the Second Amended and Restated Credit and
Security Agreement, dated as of May 8, 2006 and the Second Amendment to Second
Amended and Restated Credit and Security Agreement dated as of August 31, 2006
(collectively, the “Agreement”), and

NOW, THEREFORE, in consideration of the premises, mutual covenants hereinafter
contained and other good and valuable consideration, the Borrower and the Banks
do hereby amend the Agreement as follows:

Section 1. Section 7.2 of Agreement Amended. Section 7.2 of the Agreement is
hereby amended by deleting in its entirety such Section 7.2 and inserting the
following in lieu thereof:

7.2 Funds Flow Coverage Ratio. Borrower shall, on a consolidated basis,
maintain, a Funds Flow Coverage Ratio of not less than (a) 1.75 to 1.00 for the
fiscal quarter June 30, 2007, and (b) 2.00 to 1.00 for the fiscal quarter ending
September 30, 2007 and thereafter. “Funds Flow Coverage Ratio” shall mean
(i) the sum, for the four fiscal quarters then ended, of net income after taxes
plus depreciation, amortization of good will, interest, Add-Backs and expenses
related to Share Based Payments as required by Statement of Financial Accounting
Standards (SFAS) No. 123(R) minus all dividends, withdrawals and non-cash income
divided by (ii) the sum of all current maturities of long-term debt and capital
leases obligations, plus interest. Such Share Based Payments shall exclude for
this covenant calculation purposes any expenses related to such Share Based
Payments arising from payments in cash or other property; provided, the term
“other property” shall not include stock, restricted stock or options to
purchase stock. “Add-Backs” shall mean (1) $804,000 AT Kearney or other
consulting provider acceptable to the Banks, for consulting expense incurred for
fiscal quarter ending December 31, 2006, (2) $392,000 CEO severance charge
incurred in



--------------------------------------------------------------------------------

fiscal quarter ending March 31, 2007, (3) an amount of AT Kearney consulting
expenses not to exceed $450,000 to be incurred in fiscal quarters ending
June 30, 2007, and (4) executive search fees in an aggregate amount not to
exceed $100,000 to be incurred during fiscal quarters ending March 31, 2007 or
June 30, 2007.

Section 2. Applicable Margin. In consideration for this Third Amendment and the
waiver of non-compliance, the Applicable Margin (as defined in the Agreement)
shall remain fixed at Tier Level IV notwithstanding anything to the contrary in
the Agreement. Upon compliance by the Borrower of the Fund Flow Coverage Ratio
on a consolidated basis of not less than 2.25 to 1.00 for two consecutive
quarters, the Applicable Margin shall not be fixed at Tier Level IV and shall be
calculated as set forth in the Agreement.

Section 3. Effect of Modification and Amendment of Agreement. The Agreement
shall be deemed to be modified and amended in accordance with the provisions of
this Third Amendment to the Agreement and the respective rights, duties and
obligations of the Borrower and the Banks under the Agreement shall remain to be
determined, exercised and enforced under the Agreement subject in all respects
to such modifications and amendments in writing, and all the terms and
conditions of this Third Amendment to the Agreement shall be part of the terms
and conditions of the Agreement for any and all purposes. All the other terms of
the Agreement shall continue in full force and effect subject to the amendments
set forth herein.

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Banks as follows:

(a) Representations and Warranties in Agreement. The representations and
warranties of the Borrower contained in the Agreement (i) were true and correct
when made, and (ii) after giving effect to this Third Amendment continue to be
true and correct on the date hereof (except to the extent of changes resulting
from transactions contemplated or permitted by the Agreement, as amended hereby,
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and to the extent that such
representations and warranties relate expressly to an earlier date).

(b) Authority. The execution and delivery by the Borrower of this Third
Amendment and the performance by the Borrower of all of its agreements and
obligations under this Third Amendment within its corporate authority, have been
duly authorized by all necessary corporate action and do not and will not:
(i) contravene any provision of its charter documents or any amendment thereof;
(ii) conflict with, or result in a breach of any material term, condition or
provision of, or constitute a default under or result in the creation of any
mortgage, lien, pledge, charge, security interest or other encumbrance upon any
of its respective property under any agreement, deed of trust, indenture,
mortgage or other instruments to which it is a party or by which any of its
properties are bound including, without limitation, any of other agreements;
(iii) violate or contravene any provision of any law, statute, rule or
regulation to which the

 

2



--------------------------------------------------------------------------------

Borrower is subject or any decree, order or judgment of any court or
governmental or regulatory authority, bureau, agency or official applicable to
the Borrower; (iv) require any waivers, consents or approvals by any of its
creditors which have not been obtained; or (v) require any approval, consent,
order, authorization or license by, or giving notice to, or taking any other
action with respect to, any governmental or regulatory authority or agency under
any provision of any law.

(c) Enforceability of Obligations. This Third Amendment and the Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, provided that: (i) enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors; and (ii) the availability of the
remedies of specific performance and injunctive relief may be subject to the
discretion of the court before which any proceedings for such remedies may be
brought.

Section 5. Counterparts. This Third Amendment to the Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same instrument.

Section 6. Governing Law. This Third Amendment to the Agreement shall be
construed in accordance with and governed by the laws of the State of Florida.

IN WITNESS WHEREOF, the Borrower and the Banks have caused this Third Amendment
to the Agreement to be executed in their respective names to be hereunto by
their duly authorized representatives, all as of the date first above written.

 

THE BORROWER:

    THE BANKS:

SRI/SURGICAL EXPRESS, INC.

    WACHOVIA BANK, NATIONAL ASSOCIATION

By:

 

/s/ Wallace D. Ruiz

    By:  

/s/ Timothy J. Coop

Name:

  Wallace D. Ruiz     Name:   Timothy J. Coop

Title:

  Sr. Vice President & CFO     Title:   Senior Vice President       LASALLE BANK
NATIONAL ASSOCIATION       By:  

/s/ Kimberly A. Bruce

      Name:   Kimberly A. Bruce       Title:   First Vice President

 

3